DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Introduction
Claims 1-20 are pending and have been examined in this Office Action.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.

 Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0393261 to Zhang et al. in view of U.S. Patent Application Publication 2019/0135283 to Bonk and U.S. Patent 8,781,716 to Wenneman et al.
As per claim 1, Zhang discloses a system (Zhang; At least paragraph(s) 10), comprising:
a lead autonomous vehicle comprising at least one vehicle sensor located on the lead autonomous vehicle and configured to observe a first field-of-view comprising a region in front of the lead autonomous vehicle (Zhang; At least paragraph(s) 43);
one or more following autonomous vehicles, different from the lead autonomous vehicle (Zhang; At least paragraph(s) 49), wherein:
the lead autonomous vehicle is on a particular road heading toward a destination using and map data previously received from an operation server (Zhang; At least paragraph(s) 50);
Zhang discloses a first routing plan (Zhang; At least paragraph(s) 50), but does not explicitly disclose that the first routing plan was previously received from an operation server.
However, the above features are taught by Bonk (Bonk; At least paragraph(s) 27).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Bonk into the invention of Zhang with the motivation of simple substitution of one known element for another to obtain predictable results. Using one computer in place of another computer would be within the skill of one in the art.  Having the operation server compute the route, instead of the vehicle, would allow better control of a fleet, such as one described in paragraph(s) 139 of Zhang, would provide the operation server with the locations of the vehicles to provide the appropriate maps, as discussed in at least paragraph(s) 46 and 48 of Zhang, and would reduce the processing power required in the vehicle.  
the one or more following autonomous vehicles are on the particular road behind the lead autonomous vehicle (Zhang; At least paragraph(s) 48); and
the lead autonomous vehicle and the one or more following autonomous vehicles are communicatively coupled with the operation server (Zhang; At least paragraph(s) 48 and 49);
a first control subsystem, associated with the lead autonomous vehicle, communicatively coupled with the lead autonomous vehicle, and the operation server (Zhang; At least paragraph(s) 48 and 49), 
Zhang discloses a communication network capable of communicating with other computers, but does not explicitly disclose communicating with the one or more following autonomous vehicles,
However, the above features are taught by Bonk (Bonk; At least paragraph(s) 48).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Bonk into the invention of Zhang with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Communicating with other vehicles would provide immediate information about a certain area that may not require a map change, such as stray objects or vehicles, or could be used to coordinate vehicle movements, such as lane changes.  
the first control subsystem comprising a first processor configured to:
receive sensor data from the at least one vehicle sensor of the lead autonomous vehicle, wherein the sensor data comprises location coordinates of any object on the particular road within the first field-of-view of the lead autonomous vehicle (Zhang; At least paragraph(s) 65 and 69);
compare the sensor data with a first portion of the map data, wherein the first portion of the map data comprises location coordinates of expected objects on the particular road within the first field-of-view of the lead autonomous vehicle (Zhang; At least paragraph(s) 69, 84, 85, and 127);
based at least in part upon comparing the sensor data with the first portion of the map data, determine whether a structural change in the particular road is detected by identifying one or more objects in the sensor data that correspond to the structural change and that are not among the expected objects in the map data, wherein the structural change comprises a particular structural change associated with an object that is not behaving as expected from the map data (Zhang; At least paragraph(s) 84, 85, 116, 117, 150, and 170; for example, the lane that should be drivable is not behaving as expected and is blocked off);
in response to a determination that the structural change is detected in the particular road:
update driving instructions of the lead autonomous vehicle to navigate through the structural change using driving instructions related to the structural change (Zhang; At least paragraph(s) 72, 116, 117, 129, and 130; the vehicle is autonomous so detection of objects, such as traffic cones indicating a closed lane, would cause the vehicle to update driving instructions accordingly);
send a first message to the operation server indicating that the structural change is detected (Zhang; At least paragraph(s) 85, 119, and 136); and
the operation server comprising a second processor configured to:
based at least in part upon the first message, update the first portion of the map data, reflecting the structural change (Zhang; At least paragraph(s) 48, 56, and 82); 
send the updated map data to the one or more following autonomous vehicles (Zhang; At least paragraph(s) 48), 
Zhang discloses sending updated map information to vehicles that will be driving through the structural change (Zhang; At least paragraph(s) 208 and 209), but does not explicitly disclose determine that the structural change causes a first driving time including navigating through the structural change to become more than second driving times associated with alternative routes that reach the destination; identify a particular alternative route that is associated with less driving time compared to the first driving time; and send a re-routing plan to the one or more following autonomous vehicles, wherein the re-routing plan comprises instructions to re-route to the particular alternative route.
However, the above features are taught by Wenneman (Wenneman; At least column 5, line(s) 2-9; modifying Zhang to send information to following vehicles that will be driving through the structural change).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Wenneman into the invention of Zhang with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Alerting the following vehicles to alternative routes with less driving time, along with the updated map data, would ensure that the following vehicles are made aware of the structural change and the affect it would have on the travelling.  Thus, reduced costs, reduced waste, reduced fuel emissions and/or a better user experience could be obtained.
As per claim 2, Zhang discloses wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by:
reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles;
increasing distances from the surrounding vehicles; or
avoiding autonomous driving parallel to the surrounding vehicles (Zhang; At least paragraph(s) 3, 46, and 72; Zhang discloses an autonomous vehicle that uses sensor data to determine physical and legal constraints for driving a vehicle; therefore, one of skill in the art would recognize that a new structural object affecting the driving would at least cause the vehicle to reduce speed according to the speeds of surrounding vehicles, especially to avoid a collision).
As per claim 3, Zhang discloses wherein the structural change comprises at least one of: a change in a lane marking, a change in an intersection, a change in a stop traffic light junction, a new road sign, a lack of a road sign, one or more new lanes, and a lack of one or more lanes (Zhang; At least paragraph(s) 46, 48, 85, 100, 129, and 130).
As per claim 4, Zhang discloses further comprising: a second control subsystem, associated with any of the one or more following autonomous vehicles (Zhang; At least paragraph(s) 49 and 50), comprising a third processor configured to:
determine whether the structural change is changed back to a previous state (Zhang; At least paragraph(s) 130); and
in response to a determination that the structural change is changed back to the previous state, send a second message to the operation server indicating that the structural change is changed back to the previous state, wherein in response to receiving the second message, the operation server updates the first portion of the map data indicating that the structural change is changed back to the previous state and sends the updated map data to the one or more following autonomous vehicles (Zhang; At least paragraph(s) 49, 50, and 130).
As per claim 5, Zhang discloses wherein the at least on vehicle sensor comprises one or more of cameras, LiDAR sensors, motion sensors, and infrared sensors (Zhang; At least paragraph(s) 63).
As per claim 6, Zhang discloses wherein the sensor data comprises one or more of optical sensor data, LiDAR sensor data, motion sensor data, and infrared sensor data (Zhang; At least paragraph(s) 55 and 63).
As per claim 7, Zhang discloses wherein the first message is sent to the operation server at a first time after detecting the structure change (Zhang; At least paragraph(s) 48).
As per claims 8, 10-15, and 17-20, Zhang discloses the method and computer-readable medium for use of the system (Zhang; At least the abstract and paragraph(s) 8 and 9).  Therefore, claims 8, 10-15, and 17-20 are rejected using the same citations and reasoning as applied to claims 1 and 3-7.  

Claim Rejections - 35 USC § 103
For compact prosecution, an alternate rejection for claims 2, 9, and 16 is provided below in case it is interpreted that the limitations are not explicitly disclosed by Zhang.  
Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Bonk and Wenneman as applied to claim 1, 8, and 15, respectively, and in further view of U.S. Patent Application Publication 2018/0151066 to Oba.
As per claims 2, 9, and 16, Zhang discloses autonomously driving a vehicle (Zhang; At least paragraph(s) 3), which would include determining physical and legal constraints (Zhang; At least paragraph(s) 46) and reacting to the environment (Zhang; At least paragraph(s) 72), which would result in reducing a speed of the vehicle according to speeds of surrounding vehicles, especially to avoid a collision.  However, in case the interpretation is that Zhang does not explicitly disclose the limitations, i.e., wherein updating the driving instructions of the lead autonomous vehicle comprises entering a safety mode by: reducing a speed of the lead autonomous vehicle according to speeds of surrounding vehicles; increasing distances from the surrounding vehicles; or avoiding autonomous driving parallel to the surrounding vehicles, the limitations are taught by Oba.  
The above features are taught by Oba (Oba; At least paragraph(s) 104, 192, 212, and 213).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Oba into the invention of Zhang with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Oba teaches that when unexpected environmental aspects impact driving, decelerating the vehicle and increasing the inter-vehicle distance.  Therefore, it would be obvious to incorporate the teachings of Oba into Zhang with the motivation to increase the safety of the vehicle by reducing speed and providing more space for the vehicle when unexpected occurrences, i.e., different from a provided map, are encountered by the vehicle.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669